DETAILED ACTION
This office action is in response to amendments filed on 04/21/2022.
Claims 21-40 are pending of which claims 1, 26, 31 and 36 are independent claims, of which claims 1-20 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 21-23, 25-28, 30-33, 35-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210076445 to Tsai (hereinafter “Tsai”) in view of US. Pub. 20210075581 to Takeda (hereinafter “Takeda”).

Regarding claim 21: Tsai discloses a method, comprising: receiving uplink resource configuration information sent by a network device, wherein the uplink resource configuration information comprises information about at least two uplink reference points, and wherein, for each uplink reference point of the at least two uplink reference points, the respective uplink reference point corresponds to one respective uplink carrier (Tsai, see paragraph [0170-0171], FIG. 8, from a two uplink reference points reception of configuration information BWP,  when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the respective  cell), wherein at least a first uplink reference point of the at least two uplink reference points is a new radio uplink carrier reference point for a cell, and wherein at least a second uplink reference point of the at least two uplink reference points is a new radio supplemental uplink carrier reference point for the cell (Tsai, see paragraph [0170-0171], reception of BWP for an NR base system  includes a default BWP based on the of the reference points ( at most two reference points) and the  default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB, for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell).

However, Tsai does not explicitly teach determining, based on the uplink resource configuration information, an uplink carrier on which an uplink transmission resource is located. However, Takeda in the same or similar field of endeavor teaches determining, based on the uplink resource configuration information, an uplink carrier on which an uplink transmission resource is located (Takeda, see paragraph [0036], during uplink resource configuration using DCI, a UE determines uplink transmission resource location  using a field included in particular DCI  used to carry a BWP scheduling; the field may indicate scheduling of the same BWP or a different BWP as the BWP in which the DCI is received, if the scheduling is received is in the same BWP, it may be referred to as "self-BWP scheduling", and if the scheduling is received is in different BWP, it indicates scheduling of a different BWP from the BWP in which the DCI is received, which may be referred to as "scheduling across BWP," "cross-BWP scheduling," “BWP  activation," "BWP adaptation," "BWP switch," "BWP change," and the like). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 22: Tsai discloses the   method according to claim 21, the uplink resource configuration information further comprises information about at least two uplink initial bandwidth parts (BWPs), and wherein, for each uplink initial bandwidth part of the at least two uplink initial bandwidth parts (Tsai, see paragraph [0169], FIG. 7,  for FDD systems, the allocated UL BWP can be independently configured via the UL grant, there are two UL BWPs configured via an UL grant; the first UL BWP #1 starts with the mth PRB and the second UL BWP #2 starts with the nth PRB)where , the respective uplink initial BWP corresponds to one respective uplink reference point(Tsai, see paragraph [0175], a starting offset Rp represents the number of units (e.g., PRB) a BWP is away from the reference point, e.g., reference PRB in the system; bandwidth W is the number of units the BWP occupies where the unit can be in PRB; a UE may receive multiple BWPs in the same time, in case of two BWPs  as an example, Rp1 and W1 will be configured for BWP1, Rp2 and W2 will be configured for BWP2 as shown in FIG. 10; and the location of the two BWPs may have the following three options: (i) BWP1 and BWP2 have same starting offset and different bandwidth, where Rp1=Rp2 and W1 is not equal to W2; (ii) BWP1 and BWP2 have different starting offset and same bandwidth, where Rp1 not equal to Rp2 and W1=W2; and (iii) BWP1 and BWP2 have different starting offset and different bandwidth, where Rp1 not equal to Rp2 and W1 not equal to W2), determining, based on the SIB, an uplink initial BWP of an uplink carrier used for initial access (Tsai, see paragraph [0170],FIG. 8, for gNB or Cell/TRP, either can configure at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set within UE's BW, and configured via system information (SI)).

However, Tsai does not explicitly teach wherein receiving the uplink resource configuration information sent by the network device comprises: receiving a system information block (SIB) sent by the network device, wherein the SIB comprises the uplink resource configuration information , and determining, based on the uplink resource configuration information, the uplink carrier on which the uplink transmission resource is located comprises: determining, based on the SIB, an uplink initial BWP of an uplink carrier used for initial access. However, Takeda in the same or similar field of endeavor teaches wherein receiving the uplink resource configuration information sent by the network device comprises: receiving a system information block (SIB) sent by the network device, wherein the SIB comprises the uplink resource configuration information (Takeda, see paragraph [0052], the information related to the particular BWP may be obtained based on the position of a synchronization signal block (SSB); and based on this,  in a UE,  a certain CC is activated or configured, the UE may activate a particular BWP in the CC; configuration information related to the particular BWP, for example, a "default BWP"  may be reported to the UE from the base station through higher layer signaling, such as,  broadcast information, system information block, or RRC signaling), and determining, based on the uplink resource configuration information, the uplink carrier on which the uplink transmission resource is located(Takeda, see paragraph [0036], during uplink resource configuration using DCI, a UE determines uplink transmission resource location  using a field included in particular DCI  used to carry a BWP scheduling; the field may indicate scheduling of the same BWP or a different BWP as the BWP in which  the DCI is received, if the scheduling is received is in the same BWP, it may be referred to as "self-BWP scheduling", and if the scheduling is received is in different BWP, it indicates scheduling of a different BWP from the BWP in which the DCI is received, which may be referred to as "scheduling across BWP," "cross-BWP scheduling," “BWP  activation," "BWP adaptation," "BWP switch," "BWP change," and the like) comprises: determining, based on the SIB, an uplink initial BWP of an uplink carrier used for initial access (Takeda, see paragraph [0052], a UE may configure a particular BWP in the CC; configuration information related to the particular BWP, for example, a "default (initial) BWP"  may be reported to the UE from the base station through  a system information block (SIB)). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 23: Tsai discloses the   method according to claim 21, further comprising: receiving radio resource control (RRC) information sent by the network device, wherein the RRC information comprises information about at least one uplink reference point of the at least two uplink reference points, and the RRC information is RRC connection establishment information(Tsai, see  paragraph [0173], a gNB may configure a timer, e.g., return to RRC Idle or RRC Inactive timer, which triggers a UE to return to its default BWP during transfer from RRC Connected mode to RRC Idle or Inactive mode. Furthermore, the gNB may also configure a periodic time-pattern, e.g., DRX pattern, which may direct a UE to retune to an UL or DL BWP from the default BWP while transfer from RRC Idle or RRC Inactive mode to RRC Connected mode, for example, it can detect a CORESET in a Common Search Space (CS S) on the default BWP at the RRC Idle mode, or perform and report measurements in a given BWP in RRC Connected mode; a gNB may configure a UE with one of the following: (i) a timer, which triggers the UE to retune to the default DL BWP in RRC Connected mode, if DL assignment or UL grant is not received for X slots on the current active DL BWPs; or (ii) a time-pattern, e.g., a periodic pattern, which triggers UE to retune to a DL BWP) or RRC connection reestablishment information or RRC connection reconfiguration information; and determining, based on the RRC information, an uplink carrier resource used for uplink transmission(Tsai, see  paragraph [0173], a gNB may configure a timer, e.g., return to RRC Idle or RRC Inactive timer, which triggers a UE to return to its default BWP during transfer from RRC Connected mode to RRC Idle or Inactive mode). 

Regarding claim 25: Tsai discloses the   method according to claim 23, wherein: the RRC connection reconfiguration information comprises: a physical cell identifier (ID) of a synchronization signal block (SSB) (Tsai, see paragraph [0191],  selected a PRACH resource based on cell ID and RA-RNTI see paragraph [0193], The PRACH resources may be tied with SSB)   associated with a secondary cell carrier of a terminal device(Tsai, see paragraph [0198], see  FIG. 19A where a NR CC broadcast to SSB where SSB1 numerology is same as SSB2, see  FIG. 19B, where a NR CC broadcast to SSB where the SSB1 numerology is not equal to SSB2); frequency domain information of the SSB associated with the secondary cell carrier of the terminal device; or information about a downlink reference point of the secondary cell carrier of the terminal device Tsai, see paragraph [0170-0171], for gNB or Cell/TRP, either can configure at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell); and the method further comprises: adding the secondary cell carrier based on the RRC connection reconfiguration information(Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) and each default BWP may contain a SS burst set within UE's BW, and for a secondary CC, gNB may configure a default BWP; a DCI carrier indicator (CIF) and the BWP bit map may be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and 3rd BWP is activated).  

Regarding claim 26: Tsai discloses a method, comprising: generating uplink resource configuration information, wherein the uplink resource configuration information comprises information about at least two uplink reference points, and wherein, for each uplink reference point of the at least two uplink reference points, the respective uplink reference point corresponds to one respective uplink carrier ((Tsai, see paragraph [0170-0171], FIG. 8, from a two uplink reference points reception of configuration information BWP,  when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the respective  cell)); wherein at least a first uplink reference point of the at least two uplink reference points is a new radio uplink carrier reference point for a cell, and wherein at least a second uplink reference point of the at least two uplink reference points is a new radio supplemental uplink carrier reference point for the cell(Tsai, see paragraph [0170-0171], reception of BWP for an NR base system  includes a default BWP based on the of the reference points ( at most two reference points) and the  default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell).

However, Tsai does not explicitly teach sending the uplink resource configuration information to a terminal device, wherein the uplink resource configuration information indicates an uplink carrier on which an uplink transmission resource is located. However, Takeda in the same or similar field of endeavor teaches sending the uplink resource configuration information to a terminal device, wherein the uplink resource configuration information indicates an uplink carrier on which an uplink transmission resource is located (Takeda, see paragraph [0036], during uplink resource configuration using DCI, a UE determines uplink transmission resource location  using a field included in particular DCI  used to carry a BWP scheduling; the field may indicate scheduling of the same BWP or a different BWP as the BWP in which the DCI is received, if the scheduling is received is in the same BWP, it may be referred to as "self-BWP scheduling", and if the scheduling is received is in different BWP, it indicates scheduling of a different BWP from the BWP in which the DCI is received, which may be referred to as "scheduling across BWP," "cross-BWP scheduling," “BWP  activation," "BWP adaptation," "BWP switch," "BWP change," and the like). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).
  
Regarding claim 27: Tsai discloses the   method according to claim 26, the uplink resource configuration information further comprises information about at least two uplink initial bandwidth parts (BWPs), and wherein, for each uplink initial bandwidth part of the at least two uplink initial bandwidth parts (Tsai, see paragraph [0169], FIG. 7,  for FDD systems, the allocated UL BWP can be independently configured via the UL grant, there are two UL BWPs configured via an UL grant; the first UL BWP #1 starts with the mth PRB and the second UL BWP #2 starts with the nth PRB), the respective uplink initial BWP corresponds to one respective uplink reference point (Tsai, see paragraph [0175], a starting offset Rp represents the number of units (e.g., PRB) a BWP is away from the reference point, e.g., reference PRB in the system; bandwidth W is the number of units the BWP occupies where the unit can be in PRB; a UE may receive multiple BWPs in the same time, in case of two BWPs  as an example, Rp1 and W1 will be configured for BWP1, Rp2 and W2 will be configured for BWP2 as shown in FIG. 10; and the location of the two BWPs may have the following three options: (i) BWP1 and BWP2 have same starting offset and different bandwidth, where Rp1=Rp2 and W1 is not equal to W2; (ii) BWP1 and BWP2 have different starting offset and same bandwidth, where Rp1 not equal to Rp2 and W1=W2; and (iii) BWP1 and BWP2 have different starting offset and different bandwidth, where Rp1 not equal to Rp2 and W1 not equal to W2).

However, Tsai does not explicitly teach wherein: generating the uplink resource configuration information comprises: generating a system information block (SIB), wherein the SIB comprises the uplink resource configuration information, and sending the uplink resource configuration information to the terminal device comprises: sending the SIB to the terminal device. However, Takeda in the same or similar field of endeavor teaches wherein: generating the uplink resource configuration information comprises: generating a system information block (SIB), wherein the SIB comprises the uplink resource configuration information (Takeda, see paragraph [0052], configuration information related to the particular BWP, for example, a "default BWP"  may be reported to the UE from the base station through system information block (SIB)), and sending the uplink resource configuration information to the terminal device (Takeda, see paragraph [0107], the control section of FIG. 5  controls the scheduling of resource assignment of system information, which includes generation of configuration information and transmission of the configured resource assignment information to the UE)comprises: sending the SIB to the terminal device(Takeda, see paragraph[0089], SIBs (System Information Blocks) are communicated on the PDSCH). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 28: Tsai discloses the   method according to claim 26, further comprising: generating radio resource control (RRC) information, wherein the RRC information comprises information about at least one of the uplink reference points of the at least two uplink references points Tsai, see paragraph [0153], Table 4, to support two reference points (two TRPs) transmissions, a unique CSI-RS is transmitted by each cooperating TRPs; each of the CSI-RS resources is transmitted from one of the transmission points, for example, CSI-RS #0 is transmitted from TRP 1 and CSI-RS #1 is transmitted from TRP 2).
  
However, Tsai does not explicitly teach the RRC information comprises RRC connection establishment information or RRC connection re-establishment information or RRC connection reconfiguration information; and sending the RRC information to the terminal device. However, Takeda in the same or similar field of endeavor teaches the RRC information comprises RRC connection establishment information or RRC connection re-establishment information or RRC connection reconfiguration information; and sending the RRC information to the terminal device Takeda, see paragraph [0172-0173], reporting of configuration information may be implemented by using RRC (Radio Resource Control) signaling, and RRC signaling includes an RRC  connection setup (RRCConnectionSetup) message, an RRC connection reconfiguration (RRCConnectionReconfiguration) message, and so on). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 30: Tsai discloses the   method according to claim 28, wherein: the RRC connection reconfiguration information comprises: a physical cell identifier (ID) of a synchronization signal block (SSB) Tsai, see paragraph [0191],  selected a PRACH resource based on cell ID and RA-RNTI see paragraph [0193], The PRACH resources may be tied with SSB)  associated with a secondary cell carrier of the terminal device (Tsai, see paragraph [0198], see  FIG. 19A where a NR CC broadcast to SSB where SSB1 numerology is same as SSB2, see  FIG. 19B, where a NR CC broadcast to SSB where the SSB1 numerology is not equal to SSB2); frequency domain information of the SSB associated with the secondary cell carrier of the terminal device Tsai, see paragraph [0170-0171], for gNB or Cell/TRP, either can configure at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell); or information about a downlink reference point of the secondary cell carrier of the terminal device; and the RRC connection reconfiguration information is usable by the terminal device to add the secondary cell carrier (Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) and each default BWP may contain a SS burst set within UE's BW, and for a secondary CC, gNB may configure a default BWP; a DCI carrier indicator (CIF) and the BWP bit map may be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and 3rd BWP is activated).  

Regarding claim 31: Tsai discloses a terminal apparatus, comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: receive uplink resource configuration information from a network device, wherein the uplink resource configuration information comprises information about at least two uplink reference points, and wherein, for each uplink reference point of the at least two uplink reference points, the respective uplink reference point corresponds to one respective uplink carrier Tsai, see paragraph [0170-0171], FIG. 8, in a two uplink reference points reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell) wherein at least a first uplink reference point of the at least two uplink reference points is a new radio uplink carrier reference point for a cell, and wherein at least a second uplink reference point of the at least two uplink reference points is a new radio supplemental uplink carrier reference point for the cell(Tsai, see paragraph [0170-0171], reception of BWP for an NR base system  includes a default BWP based on the of the reference points ( at most two reference points) and the  default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell).
 
However, Tsai does not explicitly teach determine, based on the uplink resource configuration information, an uplink carrier on which an uplink transmission resource is located. However, Takeda in the same or similar field of endeavor teaches determine, based on the uplink resource configuration information, an uplink carrier on which an uplink transmission resource is located (Takeda, see paragraph [0036], during uplink resource configuration using DCI, a UE determines uplink transmission resource location  using a field included in particular DCI  used to carry a BWP scheduling; the field may indicate scheduling of the same BWP or a different BWP as the BWP in which  the DCI is received, if the scheduling is received is in the same BWP, it may be referred to as "self-BWP scheduling", and if the scheduling is received is in different BWP, it indicates scheduling of a different BWP from the BWP in which the DCI is received, which may be referred to as "scheduling across BWP," "cross-BWP scheduling," “BWP  activation," "BWP adaptation," "BWP switch," "BWP change," and the like). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 32: Tsai discloses the   terminal apparatus according to claim 31 comprises information about at least two uplink initial bandwidth parts (BWPs), and wherein, for each uplink initial bandwidth part of the at least two uplink initial bandwidth parts, the respective uplink initial BWP corresponds to one respective uplink reference point(Tsai, see paragraph [0175], a starting offset Rp represents the number of units (e.g., PRB) a BWP is away from the reference point, e.g., reference PRB in the system; bandwidth W is the number of units the BWP occupies where the unit can be in PRB; a UE may receive multiple BWPs in the same time, in case of two BWPs  as an example, Rp1 and W1 will be configured for BWP1, Rp2 and W2 will be configured for BWP2 as shown in FIG. 10; and the location of the two BWPs may have the following three options: (i) BWP1 and BWP2 have same starting offset and different bandwidth, where Rp1=Rp2 and W1 is not equal to W2; (ii) BWP1 and BWP2 have different starting offset and same bandwidth, where Rp1 not equal to Rp2 and W1=W2; and (iii) BWP1 and BWP2 have different starting offset and different bandwidth, where Rp1 not equal to Rp2 and W1 not equal to W2); and determine, based on the SIB, an uplink initial BWP of the uplink carrier used for initial access(20210185641, see paragraph [0007], in order to generate an uplink resource configuration, determining, by the terminal device, according to the frequency point information of the uplink carrier,  an uplink BWP associated with a downlink bandwidth part BWP for broadcasting the SIB1).  

However, Tsai does not explicitly teach wherein the programming includes instructions to: receive a system information block (SIB) from the network device, wherein the SIB comprises the uplink resource configuration information, the uplink resource configuration information. However, Takeda n the same or similar field of endeavor teaches , wherein the programming includes instructions to: receive a system information block (SIB) from the network device, wherein the SIB comprises the uplink resource configuration information (Takeda, see paragraph [0052], the information related to the particular BWP may be obtained based on the position of a synchronization signal block (SSB); and based on this,  in a UE,  a certain CC is activated or configured, the UE may activate a particular BWP in the CC; configuration information related to the particular BWP, for example, a "default BWP"  may be reported to the UE from the base station through higher layer signaling, such as,  broadcast information, system information block, or RRC signaling). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 33: Tsai discloses the   terminal apparatus according to claim 31, wherein the programming further includes instructions to: receive radio resource control (RRC) information from the network device, wherein the RRC information comprises information about at least uplink reference point of the at least two uplink reference points, and the RRC information comprises RRC connection establishment information (Tsai, see  paragraph [0173], a gNB may configure a timer, e.g., return to RRC Idle or RRC Inactive timer, which triggers a UE to return to its default BWP during transfer from RRC Connected mode to RRC Idle or Inactive mode. Furthermore, the gNB may also configure a periodic time-pattern, e.g., DRX pattern, which may direct a UE to retune to an UL or DL BWP from the default BWP while transfer from RRC Idle or RRC Inactive mode to RRC Connected mode, for example, it can detect a CORESET in a Common Search Space (CS S) on the default BWP at the RRC Idle mode, or perform and report measurements in a given BWP in RRC Connected mode; a gNB may configure a UE with one of the following: (i) a timer, which triggers the UE to retune to the default DL BWP in RRC Connected mode, if DL assignment or UL grant is not received for X slots on the current active DL BWPs; or (ii) a time-pattern, e.g., a periodic pattern, which triggers UE to retune to a DL BWP) or RRC connection reestablishment information or RRC connection reconfiguration information; and determine, based on the RRC information, an uplink carrier resource used for uplink transmission(Tsai, see  paragraph [0173], a gNB may configure a timer, e.g., return to RRC Idle or RRC Inactive timer, which triggers a UE to return to its default BWP during transfer from RRC Connected mode to RRC Idle or Inactive mode).  

Regarding claim 35: Tsai discloses the   terminal apparatus according to claim 33, wherein: the RRC connection reconfiguration information further comprises: a physical cell identifier (ID) of a synchronization signal block (SSB) (Tsai, see paragraph [0191],  selected a PRACH resource based on cell ID and RA-RNTI see paragraph [0193], The PRACH resources may be tied with SSB)  associated with a secondary cell carrier of a terminal device(Tsai, see paragraph [0198], see  FIG. 19A where a NR CC broadcast to SSB where SSB1 numerology is same as SSB2, see  FIG. 19B, where a NR CC broadcast to SSB where the SSB1 numerology is not equal to SSB2); frequency domain information of the SSB associated with the secondary cell carrier of the terminal device; or information about a downlink reference point of the secondary cell carrier of the terminal device (Tsai, see paragraph [0170-0171], for gNB or Cell/TRP, either can configure at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell); and the programming further includes instructions to: add the secondary cell carrier based on the RRC connection reconfiguration information(Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) and each default BWP may contain a SS burst set within UE's BW, and for a secondary CC, gNB may configure a default BWP; a DCI carrier indicator (CIF) and the BWP bit map may be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and 3rd BWP is activated).  
 
Regarding claim 36: Tsai discloses a network device, comprising: a processor; and a non-transitory computer readable storage medium storing programming for execution by the processor, the programming including instructions to: generate uplink resource configuration information, wherein the uplink resource configuration information comprises information about at least two uplink reference points, and wherein, for each uplink reference point of the at least two uplink reference points, the respective uplink reference point corresponds to one respective uplink carrier (Tsai, see paragraph [0170-0171], FIG. 8, in a two uplink reference points reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary);and if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell) wherein at least a first uplink reference point of the at least two uplink reference points is a new radio uplink carrier reference point for a cell, and wherein at least a second uplink reference point of the at least two uplink reference points is a new radio supplemental uplink carrier reference point for the cell(Tsai, see paragraph [0170-0171], reception of BWP for an NR base system  includes a default BWP based on the of the reference points ( at most two reference points) and the  default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell).

However, Tsai does not explicitly teach send the uplink resource configuration information to a terminal device, wherein the uplink resource configuration information indicates an uplink carrier on which an uplink transmission resource is located. However, Takeda in the same or similar field of endeavor teaches send the uplink resource configuration information to a terminal device, wherein the uplink resource configuration information indicates an uplink carrier on which an uplink transmission resource is located (Takeda, see paragraph [0036], during uplink resource configuration using DCI, a UE determines uplink transmission resource location  using a field included in particular DCI  used to carry a BWP scheduling; the field may indicate scheduling of the same BWP or a different BWP as the BWP in which  the DCI is received, if the scheduling is received is in the same BWP, it may be referred to as "self-BWP scheduling", and if the scheduling is received is in different BWP, it indicates scheduling of a different BWP from the BWP in which the DCI is received, which may be referred to as "scheduling across BWP," "cross-BWP scheduling," “BWP  activation," "BWP adaptation," "BWP switch," "BWP change," and the like). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 37: Tsai discloses the   network device according to claim 36, comprises information about at least two uplink initial bandwidth parts (BWPs), and wherein, for each uplink initial BWP of the at least two uplink initial BWPs, the respective uplink initial BWP corresponds to one respective uplink reference point(Tsai, see paragraph [0175], a starting offset Rp represents the number of units (e.g., PRB) a BWP is away from the reference point, e.g., reference PRB in the system; bandwidth W is the number of units the BWP occupies where the unit can be in PRB; a UE may receive multiple BWPs in the same time, in case of two BWPs  as an example, Rp1 and W1 will be configured for BWP1, Rp2 and W2 will be configured for BWP2 as shown in FIG. 10; and the location of the two BWPs may have the following three options: (i) BWP1 and BWP2 have same starting offset and different bandwidth, where Rp1=Rp2 and W1 is not equal to W2; (ii) BWP1 and BWP2 have different starting offset and same bandwidth, where Rp1 not equal to Rp2 and W1=W2; and (iii) BWP1 and BWP2 have different starting offset and different bandwidth, where Rp1 not equal to Rp2 and W1 not equal to W2); 

However, Tsai does not explicitly teach wherein the programming includes instructions to: generate a system information block (SIB), wherein the SIB comprises the uplink resource configuration information, the uplink resource configuration information   further and send the SIB to the terminal device.  However, Takeda in the same or similar field of endeavor teaches wherein the programming includes instructions to: generate a system information block (SIB), wherein the SIB comprises the uplink resource configuration information, the uplink resource configuration information (Takeda, see paragraph [0107], the control section of FIG. 5  controls the scheduling of resource assignment of system information, which includes generation of configuration information and transmission of the configured resource assignment information to the UE) further and send the SIB to the terminal device(Takeda, see paragraph[0089], SIBs (System Information Blocks) are communicated on the PDSCH).  It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 38: Tsai discloses the   network device according to claim 36, wherein the programming further includes instructions to: generate radio resource control (RRC) information, wherein the RRC information comprises information about at least one uplink reference point of the at least two uplink reference points(Tsai, see paragraph [0153], Table 4, to support two reference points (two TRPs) transmissions, a unique CSI-RS is transmitted by each cooperating TRPs; each of the CSI-RS resources is transmitted from one of the transmission points, for example, CSI-RS #0 is transmitted from TRP 1 and CSI-RS #1 is transmitted from TRP 2).

However, Tsai does not explicitly teach wherein the RRC information comprises RRC connection establishment information or RRC connection re-establishment information or RRC connection reconfiguration information; and send the RRC information to the terminal device. However, Takeda in the same or similar field of endeavor teaches wherein the RRC information comprises RRC connection establishment information or RRC connection re-establishment information or RRC connection reconfiguration information; and send the RRC information to the terminal device(Takeda, see paragraph [0172-0173], reporting of configuration information may be implemented by using RRC (Radio Resource Control) signaling, and RRC signaling includes an RRC  connection setup (RRCConnectionSetup) message, an RRC connection reconfiguration (RRCConnectionReconfiguration) message, and so on). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Takeda into Tsai’s system/method because it would allow activation of a target BWP to be performed after activation of the CC through the MAC signaling.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduction of signaling overhead (Takeda; [0049]).

Regarding claim 40: Tsai discloses the   network device according to claim 38, wherein: the RRC connection reconfiguration information comprises: a physical cell identifier (ID) of a synchronization signal block (SSB) (Tsai, see paragraph [0191],  selected a PRACH resource based on cell ID and RA-RNTI see paragraph [0193], The PRACH resources may be tied with SSB)  associated with a secondary cell carrier of the terminal device(Tsai, see paragraph [0198], see  FIG. 19A where a NR CC broadcast to SSB where SSB1 numerology is same as SSB2, see  FIG. 19B, where a NR CC broadcast to SSB where the SSB1 numerology is not equal to SSB2); frequency domain information of the SSB associated with the secondary cell carrier of the terminal device(Tsai, see paragraph [0170-0171], for gNB or Cell/TRP, either can configure at least one DL BWP as a default BWP and the default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell); or information about a downlink reference point of the secondary cell carrier of the terminal device; and the RRC connection reconfiguration information is usable by the terminal device to add the secondary cell carrier(Tsai, see paragraph [0253-0254], FIG. 36, a gNB may configure one DL BWP as the default BWP for each component carrier (CC) and each default BWP may contain a SS burst set within UE's BW, and for a secondary CC, gNB may configure a default BWP; a DCI carrier indicator (CIF) and the BWP bit map may be used for indicating which BWP is activated at which CC, for example, if 4 bits of CIF and 4 bits of BWP are used for the indication of which BWP at which CC is activated then the binary 0010 0100 indicate 2nd CC and 3rd BWP is activated).   

Claims 24, 29, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210076445 to Tsai in view of US. Pub. 20210075581 to Takeda and combination of Tsai and Takeda is further combined with US. Pub. 20180124687 to Park (hereinafter “Park”).

Regarding claim 24: Tsai discloses receiving uplink resource configuration information. However, Tsai does not explicitly teach the method according to claim 23, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the method further comprises: performing target cell handover based on the target cell configuration information. However, Park in the same or similar field of endeavor teaches the method according to claim 23, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the method further comprises: performing target cell handover based on the target cell configuration information(Park, see  paragraph [0205], a terminal may perform a handover or the band recovery procedure according to the degradation in the signal strength/quality of the base station; a handover is a procedure for performing RRC connection reconfiguration to a target cell according to a determination of the serving base station in response to the degradation in the serving cell signal strength/quality) .  In view of the above, having the method of Tsai and then given the well-established teaching of Choi, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Choi as modified by Park within the system of prior art 1 because it would allow shared common signals sub-bands to be reduced to two by partition. Furthermore, both references deal with same field of endeavor, thus modification of Tsai  by Choi  as modified by Park  would have been achieve minimization of inefficiency  by dynamically controlling the inter-band shared control sub-bands as disclosed in Park para 0200.

Regarding claim 29: Tsai discloses receiving uplink resource configuration information. However, Tsai does not explicitly teach the method according to claim 28, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the target cell configuration information is usable by the terminal device to perform target cell handover. However, Park in the same or similar field of endeavor teaches the method according to claim 28, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the target cell configuration information is usable by the terminal device to perform target cell handover (Park, see  paragraph [0205], a terminal may perform a handover or the band recovery procedure according to the degradation in the signal strength/quality of the base station; a handover is a procedure for performing RRC connection reconfiguration to a target cell according to a determination of the serving base station in response to the degradation in the serving cell signal strength/quality) .  In view of the above, having the method of Tsai and then given the well-established teaching of Choi, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Choi as modified by Park within the system of prior art 1 because it would allow shared common signals sub-bands to be reduced to two by partition. Furthermore, both references deal with same field of endeavor, thus modification of Tsai  by Choi  as modified by Park  would have been achieve minimization of inefficiency  by dynamically controlling the inter-band shared control sub-bands as disclosed in Park para 0200.

Regarding claim 34: Tsai discloses receiving uplink resource configuration information. However, Tsai does not explicitly teach the terminal apparatus according to claim 33, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the programming further includes instructions to: perform a target cell handover based on the target cell configuration information. However, Park in the same or similar field of endeavor teaches the terminal apparatus according to claim 33, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the programming further includes instructions to: perform a target cell handover based on the target cell configuration information(Park, see  paragraph [0205], a terminal may perform a handover or the band recovery procedure according to the degradation in the signal strength/quality of the base station; a handover is a procedure for performing RRC connection reconfiguration to a target cell according to a determination of the serving base station in response to the degradation in the serving cell signal strength/quality) .  In view of the above, having the method of Tsai and then given the well-established teaching of Choi, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Choi as modified by Park within the system of prior art 1 because it would allow shared common signals sub-bands to be reduced to two by partition. Furthermore, both references deal with same field of endeavor, thus modification of Tsai  by Choi  as modified by Park  would have been achieve minimization of inefficiency  by dynamically controlling the inter-band shared control sub-bands as disclosed in Park para 0200.

Regarding claim 39: Tsai discloses receiving uplink resource configuration information. However, Tsai does not explicitly teach the network device according to claim 38, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the target cell configuration information is usable by the terminal device to perform target cell handover. However, Park in the same or similar field of endeavor teaches the network device according to claim 38, wherein the RRC connection reconfiguration information comprises target cell configuration information, the target cell configuration information comprises the uplink resource configuration information, and the target cell configuration information is usable by the terminal device to perform target cell handover(Park, see  paragraph [0205], a terminal may perform a handover or the band recovery procedure according to the degradation in the signal strength/quality of the base station; a handover is a procedure for performing RRC connection reconfiguration to a target cell according to a determination of the serving base station in response to the degradation in the serving cell signal strength/quality) .  In view of the above, having the method of Tsai and then given the well-established teaching of Choi, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Choi as modified by Park within the system of prior art 1 because it would allow shared common signals sub-bands to be reduced to two by partition. Furthermore, both references deal with same field of endeavor, thus modification of Tsai  by Choi  as modified by Park  would have been achieve minimization of inefficiency  by dynamically controlling the inter-band shared control sub-bands as disclosed in Park para 0200.
Response to Arguments
The new limitation “wherein at least a first uplink reference point of the at least two uplink reference points is a new radio uplink carrier reference point for a cell, and wherein at least a second uplink reference point of the at least two uplink reference points is a new radio supplemental uplink carrier reference point for the cell” is disclosed by Tsai, the primary reference prior art, as follows: Tsai, in paragraph [0170-0171] teaches  reception of BWP for an NR base system  includes a default BWP based on the of the reference points ( at most two reference points) and the  default BWP(s) should contain a SS burst set within UE's BW and SS burst is associated with SSB, for example, in FIG. 8, there are 2 BWPs, where BWP #1 can be treated as a default BWP because there is a SS burst set, e.g., SSB1, within BWP #1; a default BWP setup may have the following options in multiple TRP reception when BWP #2 comes from a different cell (e.g., BWP #1 is associated with Cell #1 and BWP #2 is associated with Cell #2); and if PDCCH is jointly scheduled, e.g., there is a single PDCCH co-scheduled for Cell #1 and Cell #2, then BWP #1 and BWP #2 can use the same default BWP (e.g., the primary); if PDCCHs are separately scheduled, e.g., there are multiple PDCCHs independently scheduled from cell #1 and cell #2, then each configured BWP use their own default BWP associated with the cell.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                

                                                                                                /AYAZ R SHEIKH/                                                                                                Supervisory Patent Examiner, Art Unit 2476